People v Rosario (2021 NY Slip Op 02610)





People v Rosario


2021 NY Slip Op 02610


Decided on April 29, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 29, 2021

Before: Kapnick, J.P., Moulton, Scarpulla, Mendez, JJ. 


Ind No. 3705/12 3705/12 Appeal No. 13717 Case No. 2013-02486 

[*1]The People of the State of New York, Respondent,
vFranklin Rosario, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jillian Lewis of counsel), for respondent.

Judgment, Supreme Court, New York County (Eduardo PadrÓ, J. at diversion hearing; Bonnie G. Wittner, J. at plea; A. Kirke Bartley, Jr., J. at sentencing), rendered July 18, 2013, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of two years, unanimously affirmed.
The court providently exercised its discretion in denying defendant's application for participation in a judicial diversion program pursuant to CPL 216.05 (see People v Young, 184 AD3d 443 [1st Dept 2020], lv denied 35 NY3d 1071 [2020]). The record supports the hearing court's findings regarding the factors set forth in CPL 216.05(3)(b).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 29, 2021